UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8466


TERRY COOPER,

                  Plaintiff - Appellant,

             v.

K. MILLER, Sergeant, individually and in his official
capacity; NURSE MCDOUGAL, individually and in her official
capacity; EDWARD J. TURMELL, individually and in his
official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-01006-CMC)


Submitted:    April 20, 2009                  Decided:   May 12, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Cooper, Appellant Pro Se. Edward A. Love, WILLCOX, BUYCK
& WILLIAMS, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry   Cooper    appeals      the   district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2000)    complaint.       We   have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for   the    reasons   stated      by   the   district     court.

Cooper v. Miller, No. 3:08-cv-01006-CMC (D.S.C. filed Oct. 31,

2008 & entered Nov. 3, 2008).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        2